        Case 5:20-cv-04022-JWL-TJJ Document 1 Filed 04/30/20 Page 1 of 25




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


THE BOARD OF COUNTY COMMISSIONERS
OF THE COUNTY OF SHAWNEE, STATE OF
KANSAS,

              Plaintiff,                         Case No.: 5:20-cv-4022
        vs.                                              Action Filed: March 19, 2020
                                                 Amended Petition Filed: April 15, 2020
ALLERGAN PLC; ALLERGAN USA, INC.; ACTAVIS,             Action Served: March 31, 2020
INC.; WATSON PHARMACEUTICALS, INC. n/k/a
ACTAVIS, INC.; WATSON LABORATORIES, INC.;
ACTAVIS LLC; ACTAVIS PHARMA, INC. f/k/a
WATSON PHARMA, INC.; TEVA                     DEFENDANTS JANSSEN
PHARMACEUTICAL INDUSTRIES, LTD.; TEVA         PHARMACEUTICALS, INC., ORTHO-
PHARMACEUTICALS USA, INC.; CEPHALON, INC.;    MCNEIL-JANSSEN
ENDO HEALTH SOLUTIONS INC.; ENDO              PHARMACEUTICALS, INC. N/K/A
PHARMACEUTICALS, INC.; PAR                    JANSSEN PHARMACEUTICALS, INC.,
PHARMACEUTICAL COMPANIES, INC.; PAR           JANSSEN PHARMACEUTICA, INC.
PHARMACEUTICALS, INC.; JANSSEN                N/K/A JANSSEN PHARMACEUTICALS,
PHARMACEUTICALS, INC.; ORTHO-MCNEIL-          INC., AND JOHNSON & JOHNSON’S
JANSSEN PHARMACEUTICALS, INC. n/k/a           NOTICE OF REMOVAL
JANSSEN PHARMACEUTICALS, INC.; JANSSEN
PHARMACEUTICA, INC. n/k/a JANSSEN
PHARMACEUTICALS, INC.; JOHNSON &
JOHNSON; MYLAN N.V.; MYLAN
PHARMACEUTICALS, INC.; MYLAN
INSTITUTIONAL, INC.; HIKMA
PHARMACEUTICALS USA INC. f/k/a WEST-WARD
PHARMACEUTICALS CORP.; JOHN KAPOOR, an
individual; MICHAEL BABICH, an individual;
AMERISOURCEBERGEN CORPORATION;
AMERISOURCEBERGEN DRUG CORPORATION;
CARDINAL HEALTH, INC.; CARDINAL HEALTH 5,
LLC; CARDINAL HEALTH, 100, INC.; CARDINAL
HEALTH 110, INC.; CARDINAL HEALTH 122, LLC;
CARDINAL HEALTH 132, LLC; CARDINAL
HEALTH 200, LLC; CARDINAL HEALTH 414, LLC;
CARDINAL HEALTH PHARMACY SERVICES, LLC;
STEVEN SIMON, M.D., an individual; DOES 1
THROUGH 1000;


              Defendants.




4668760.1
        Case 5:20-cv-04022-JWL-TJJ Document 1 Filed 04/30/20 Page 2 of 25




        Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants Janssen Pharmaceuticals, Inc.;

Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Janssen

Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.; and Johnson & Johnson (collectively,

“Janssen”) hereby give notice of removal of this action, captioned The Board of County

Commissioners of the County of Shawnee v. Allergan plc, et al., bearing case number 2020-cv-

000216, from the District Court of Shawnee County, Kansas, to the United States District Court

for the District of Kansas. Pursuant to 28 U.S.C. § 1446(a), Janssen provides the following

statement of the grounds for removal:

                                        INTRODUCTION

        1.     This action is one of thousands of related lawsuits filed against manufacturers of

FDA-approved prescription opioid medications and distributors of opioid products relating to

alleged harms stemming from abuse of opioid medications. On December 5, 2017, the Judicial

Panel on Multidistrict Litigation (“JPML”) created a Multidistrict Litigation (“MDL”) in the

Northern District of Ohio for cases just like this one, i.e., cases in which plaintiffs allege that

“(1) manufacturers of prescription opioid medications overstated the benefits and downplayed the

risks of the use of their opioids and aggressively marketed . . . these drugs to physicians, and/or

(2) distributors failed to monitor . . . and report suspicious orders of prescription opiates.” In re

Nat’l Prescription Opiate Litig., 290 F. Supp. 3d 1375, 1378 (J.P.M.L. 2017). As the JPML found

in centralizing these cases, “centralization will substantially reduce the risk of duplicative

discovery, minimize the possibility of inconsistent pretrial obligations, and prevent conflicting

rulings on pretrial motions. Centralization will also allow a single transferee judge to coordinate

with numerous cases pending in state courts.” Id. at 1379. To date, more than 2,400 actions have

been transferred to the opiate MDL, with more (including this action) sure to follow.



                                                 1
4668760.1
        Case 5:20-cv-04022-JWL-TJJ Document 1 Filed 04/30/20 Page 3 of 25




        2.     A common thread in many opioid-related cases against these same defendants is

plaintiffs tacking on unrelated claims against a rotating cast of non-diverse defendants—local

doctors, medical centers, and others—in an effort to destroy diversity jurisdiction. That is the case

here. Because none of the national pharmaceutical manufacturers or distributors typically named

in opioid-related cases is a citizen of Kansas, Plaintiff tacked on claims against a single Kansas

doctor accused of unlawfully prescribing opioid medications.

        3.     Federal jurisdiction cannot be so easily evaded. Under settled precedent, when (as

here) a plaintiff sues diverse defendants and includes materially distinct claims against one or more

non-diverse defendants in an effort to destroy diversity, it is proper for courts to ignore the

citizenship of the non-diverse defendants, sever them, and retain diversity jurisdiction over the

diverse parties.

        4.     Thus, the basis for removal here is materially identical to hundreds of substantially

similar opioid-related cases previously removed to federal court and transferred to the MDL:

there is complete diversity of citizenship between the plaintiff, on the one hand, and the

pharmaceutical manufacturers and distributors, on the other. The citizenship of the non-diverse

prescriber should be ignored because he is subject to severance under Rule 21 (because he is an

unnecessary and dispensable party under Rule 19 as well as misjoined under Rule 20), and is

fraudulently misjoined.

        5.     As discussed more fully below, there is federal diversity jurisdiction as to all

properly joined Defendants. And, as numerous courts in opioid-related actions have recognized,

judicial economy would be furthered if all removal questions were addressed by the MDL Court.

Indeed, federal district courts in this Circuit have uniformly stayed cases like this one or otherwise

deferred ruling on pending remand motions to allow transfer to the MDL so that the MDL court



                                                  2
4668760.1
        Case 5:20-cv-04022-JWL-TJJ Document 1 Filed 04/30/20 Page 4 of 25




can resolve jurisdictional questions that are common to hundreds of cases that have already been

consolidated for coordinated proceedings.1 This Court should do the same here.

                                                 BACKGROUND

        6.        On March 19, 2020, Plaintiff, Shawnee County, filed a Petition in the District Court

of Shawnee County, Kansas. On April 15, 2020, Plaintiff filed an Amended Petition against the

following defendants:

                  a.       “Manufacturer Defendants” — Janssen Pharmaceuticals, Inc.; Ortho-

McNeil-Janssen         Pharmaceuticals,        Inc.    n/k/a     Janssen      Pharmaceuticals,         Inc.;    Janssen

Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Johnson & Johnson; Allergan plc f/k/a

Actavis plc; Allergan USA, Inc.; Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson

Pharmaceuticals, Inc.; Watson Laboratories, Inc.; Actavis LLC; Actavis Pharma, Inc. f/k/a Watson

Pharma, Inc.; Teva Pharmaceutical Industries Ltd. (incorrectly named as “Teva Pharmaceutical

Industries, Ltd.” in the Amended Petition); Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Endo

Health Solutions Inc.; Endo Pharmaceuticals, Inc.; Par Pharmaceutical Companies, Inc.; Par




1
    Over the last two years, dozens of substantially similar opiate suits brought by plaintiff cities and counties against
    the same core group of pharmaceutical manufacturers and distributors were removed to federal courts in the Tenth
    Circuit and subsequently transferred to the opiate MDL. See e.g., Bd. of Cty. Comm’rs of Noble Cty. v. Purdue
    Pharma L.P., No. 5:19-cv-01127 (W.D. Okla.); Bd. of Cty. Comm’rs of Coal Cty. v. Purdue Pharma L.P., No.
    6:19-cv-00405 (E.D. Okla.); City of Santa Fe v. Purdue Pharma L.P. et al., No. 1:19-cv-01105 (D.N.M.); and
    City of Albuquerque v. Purdue Pharma L.P. et al., No. 1:19-cv-01168 (D.N.M.). The overwhelming majority of
    these suits were removed on grounds identical to those raised here—namely, severance of dispensable and
    unnecessary parties pursuant to Federal Rule of Civil Procedure 21 and the doctrine of fraudulent misjoinder. In
    six of these cases, the courts recognized the significant efficiencies to be gained by allowing the MDL Court to
    uniformly decide similar jurisdictional questions and entered orders staying the cases pending a final decision on
    transfer from the JPML. See Bd. of Cty. Comm’rs of Osage Cty. v. Purdue Pharma L.P., No. 18-CV-461-GKF-
    JFJ, 2018 WL 5973761 (N.D. Okla. Nov. 14, 2018); Bd. of Cty. Comm’rs of Pawnee Cty. v. Purdue Pharma L.P.,
    No. 18-CV-459-GKF-FHM, 2018 WL 5973752 (N.D. Okla. Nov. 14, 2018); Bd. of Cty. Comm’rs of Delaware
    Cty. v. Purdue Pharma L.P., No. 18-CV-0460-CVE-JFJ, 2018 WL 5307623 (N.D. Okla. Oct. 26, 2018); Bd. of
    Cty. Comm’rs of Seminole Cty. v. Purdue Pharma L.P., No. CIV-18-372-JWL, 2019 WL 1474397 (E.D. Okla.
    Apr. 3, 2019); City of Ada v. Purdue Pharma L.P., No. 19-cv-00034-SPS (E.D. Okla. May 7, 2019), Dkt. 83; and
    City of Jenks v. Purdue Pharma L.P., No. 19-cv-00380-JED-FHM (N.D. Okla. Aug. 29, 2019), Dkt. No. 60.


                                                           3
4668760.1
        Case 5:20-cv-04022-JWL-TJJ Document 1 Filed 04/30/20 Page 5 of 25




Pharmaceutical, Inc. (incorrectly named as “Par Pharmaceuticals, Inc.” in the Amended Petition);

Mylan N.V.; Mylan Pharmaceuticals Inc.; Mylan Institutional Inc.; Hikma Pharmaceuticals USA

Inc. f/k/a West-Ward Pharmaceuticals Corp.; John Kapoor; and Michael Babich.

               b.      “Distributor     Defendants”      —     Amerisourcebergen         Corporation;

Amerisourcebergen Drug Corporation; Cardinal Health, Inc.; Cardinal Health 5, LLC; Cardinal

Health 100, Inc.; Cardinal Health 110, LLC; Cardinal Health 122, LLC; Cardinal Health 132, LLC;

Cardinal Health 200, LLC; Cardinal Health 414, LLC; and Cardinal Health Pharmacy Services,

LLC.

               c.      “Prescriber Defendant” — Steven Simon, M.D.

        7.     The thrust of this Petition—like the others in the MDL—is that the Manufacturer

Defendants engaged in a marketing and promotional campaign that misrepresented the risks and

benefits of FDA-approved prescription opioid medications. (Am. Pet. ¶¶ 4-5, 68-197.)

Specifically, Plaintiff alleges that the Manufacturer Defendants “engaged in a deceptive marketing

scheme to increase profits,” (id. ¶ 68), and enlisted nationally known physicians, who were “key

opinion leaders” in their field, “to reiterate . . . false and misleading statements downplaying the

risks and/or overstating the benefits of prescription opioids” (Id. ¶ 7). All of the Manufacturer

Defendants are citizens of states or foreign states other than Kansas. (Id. ¶¶ 31-57.)

        8.     As to the Distributor Defendants, Plaintiff alleges that they “willfully ignored . . .

and failed to report these suspicious shipments” (id. ¶ 6), and “wrongfully and unreasonably

contributed to opioid diversion.” (Id.). The Plaintiff further alleges that the Distributor Defendants

“breached their duties to Plaintiff despite this knowledge and longstanding regulatory guidance of

how to deter and prevent diversion.” (Id. ¶ 216). All Distributor Defendants are citizens of states

other than Kansas. (Id. ¶¶ 58-60.)



                                                  4
4668760.1
        Case 5:20-cv-04022-JWL-TJJ Document 1 Filed 04/30/20 Page 6 of 25




        9.     Plaintiff’s allegations against the lone Prescriber Defendant—Steven Simon,

M.D.—centers on entirely different alleged conduct. Plaintiff alleges that the Prescriber Defendant

“prescribed—and, on information and belief, continues to prescribe—opioids to patients in

amounts and/or dosages that a reasonable practitioner in like circumstances would not prescribe.”

(Id. ¶ 221). The Prescriber Defendant is allegedly a citizen of Kansas. (Id. ¶ 61.)

        10.    The Petition asserts four counts against “all Defendants,” though the claims appear

to describe the purported conduct of only the Manufacturer and Distributor Defendants: (1)

public nuisance; (2) negligence; (3) negligence per se; and (4) unjust enrichment. The Petition also

asserts counts for: (1) fraud; (2) fraud through silence; (3) negligent misrepresentation; and (4)

negligent failure to warn against only the Manufacturer Defendants. (Am. Pet. ¶¶ 253-334.)

        11.    The Petition was sent to Janssen on March 31, 2020, and Janssen received the

Petition through service on April 3, 2020. Pursuant to 28 U.S.C. § 1446(a), a copy of all process,

pleadings, and orders served on Janssen is attached hereto as Exhibit 1.

                                 VENUE AND JURISDICTION

        12.    Venue is proper in this Court pursuant to 28 U.S.C. §§ 96, 1391, 1441(a), and

1446(a) because the District Court of Shawnee County, Kansas, where the Petition was filed, is a

state court within the District of Kansas.

        13.    This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a) because

(1) there is complete diversity of citizenship between Plaintiff and all properly joined defendants;

(2) the amount in controversy exceeds $75,000, exclusive of interests and costs; and (3) all other

requirements for removal have been satisfied.




                                                 5
4668760.1
        Case 5:20-cv-04022-JWL-TJJ Document 1 Filed 04/30/20 Page 7 of 25




I.      THERE IS COMPLETE DIVERSITY OF CITIZENSHIP BETWEEN PLAINTIFF
        AND ALL PROPERLY JOINED DEFENDANTS

        14.    There is complete diversity of citizenship here because Plaintiff is a Kansas citizen

and all of the Manufacturer and Distributor Defendants are citizens of states or foreign states other

than Kansas, see infra Part I.A; and the citizenship of the Prescriber Defendant is irrelevant for

purposes of diversity jurisdiction, see infra Part I.B. This is because the Prescriber Defendant is

severable under Federal Rule of Civil Procedure 21 and fraudulently misjoined.

        A.     Plaintiff Is Diverse from All Manufacturer and Distributor Defendants

               1.      Plaintiff Is a Citizen of Kansas

        15.    Plaintiff is a Kansas citizen for purposes of diversity jurisdiction. See Moor v.

Alameda Cty., 411 U.S. 693, 721 (1973) (holding that Alameda County is a California citizen for

purposes of diversity jurisdiction); Wilkins v. Kansas Dep't of Labor, No. 6:12-CV-01363-JAR,

2013 WL 591767, at *2 (D. Kan. Feb. 14, 2013).

               2.      The Manufacturer and Distributor Defendants Are Not Kansas
                       Citizens

        16.    For purposes of diversity jurisdiction, a corporation is “a citizen of every State and

foreign state by which it has been incorporated and of the State or foreign state where it has its

principal place of business . . . .” 28 U.S.C. § 1332(c)(1). A partnership is a citizen of every state

in which its partners are citizens. See Americold Realty Tr. v. Conagra Foods, Inc., 136 S. Ct.

1012, 1015 (2016); Depex Reina 9 P’ship v. Tex. Int’l Petroleum Corp., 897 F.2d 461, 463 (10th

Cir. 1990). A limited liability company is a citizen of every state in which its members are citizens.

Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781 F.3d 1233, 1238 (10th Cir. 2015).

        17.    Applying these principles, none of the Manufacturer or Distributor Defendants is a

citizen of Kansas.



                                                  6
4668760.1
        Case 5:20-cv-04022-JWL-TJJ Document 1 Filed 04/30/20 Page 8 of 25




        18.    Defendant Endo Health Solutions Inc. is a corporation organized under the laws of

Delaware with its principal place of business in Malvern, Pennsylvania. (Am. Pet. ¶ 38.)

        19.    Defendant Endo Pharmaceuticals Inc. is a corporation organized under the laws of

Delaware with its principal place of business in Malvern, Pennsylvania. (Id.)

        20.    Defendant Allergan plc f/k/a Actavis plc is a public limited company incorporated

in Ireland with its principal place of business in Dublin, Ireland. (Id. ¶ 31.)

        21.    Defendant Allergan USA, Inc. is a corporation organized under the laws of

Delaware with its principal place of business in Madison, New Jersey. (Id.)

        22.    Defendant     Allergan    Finance,       LLC   f/k/a   Actavis,    Inc.   f/k/a   Watson

Pharmaceuticals, Inc. is a Nevada limited liability company. Its sole member is Allergan W.C.

Holding Inc. f/k/a Actavis W.C. Holding Inc., a Delaware corporation with its principal place of

business in Madison, New Jersey.

        23.    Defendant Actavis LLC is a Delaware limited liability company with its principal

place of business in Parsippany, New Jersey. (Id.) Actavis LLC’s sole member is Actavis US

Holding LLC, a limited liability company organized under the laws of Delaware. Actavis US

Holding LLC’s sole member is Watson Laboratories, Inc., a corporation organized under the laws

of Nevada with its principal place of business in Parsippany, New Jersey. (See id.)

        24.    Defendant Actavis Pharma, Inc. f/k/a Watson Pharma, Inc. is a corporation

organized under the laws of Delaware with its principal place of business in New Jersey. (Id.)

        25.    Defendant Watson Laboratories, Inc. is a corporation organized under the laws of

Nevada with its principal place of business in Parsippany, New Jersey. (Id.)

        26.    Defendant Cephalon, Inc. is a corporation organized under the laws of Delaware

with its principal place of business in Frazer, Pennsylvania. (Id. ¶ 33.)


                                                    7
4668760.1
        Case 5:20-cv-04022-JWL-TJJ Document 1 Filed 04/30/20 Page 9 of 25




        27.     Defendant Teva Pharmaceutical Industries Ltd is an Israeli corporation with its

principal place of business in Petah Tikva, Israel. (Id.)

        28.     Defendant Teva Pharmaceuticals USA, Inc. is a corporation organized under the

laws of Delaware with its principal place of business in North Wales, Pennsylvania. (Id.)

        29.     Defendant Par Pharmaceutical, Inc. is a corporation organized under the laws of

New York with its principal place of business in New York. (Id. ¶ 41.)

        30.     Defendant Par Pharmaceutical Companies, Inc. is a corporation organized under

the laws of New York with its principal place of business in New York. (Id.)

        31.     Defendant Janssen Pharmaceuticals, Inc. is a corporation organized under the laws

of Pennsylvania with its principal place of business in Titusville, New Jersey. (Id. ¶ 43.)

        32.     Defendant Johnson & Johnson is a corporation organized under the laws of New

Jersey with its principal place of business in New Brunswick, New Jersey. (Id.)

        33.     Defendant Ortho-McNeil-Janssen Pharmaceuticals, Inc., now known as Janssen

Pharmaceuticals, Inc., is a corporation organized under the laws of Pennsylvania with its principal

place of business in Titusville, New Jersey. (Id.)

        34.     Defendant Janssen Pharmaceutica, Inc., now known as Janssen Pharmaceuticals,

Inc., is a Pennsylvania corporation with its principal place of business in Titusville, New Jersey.

(Id.)

        35.     Defendant Mylan Institutional Inc. is a corporation organized under the laws of

Illinois with its principal place of business in Rockford, Illinois. (Id. ¶ 47.)

        36.     Defendant Mylan Pharmaceuticals Inc. is a corporation organized under the laws

of West Virginia with its principal place of business in Pennsylvania. (Id.)




                                                   8
4668760.1
        Case 5:20-cv-04022-JWL-TJJ Document 1 Filed 04/30/20 Page 10 of 25




        37.    Defendant Mylan Pharmaceuticals NV is a corporation organized under the laws of

the Netherlands with its principal place of business in Hatfield, Hertfordshire, United Kingdom.

(Id.)

        38.    Defendant Hikma Pharmaceuticals USA Inc. f/k/a West-Ward Pharmaceuticals

Corporation is a corporation organized under the laws of Delaware with its principal place of

business in Eatontown, New Jersey. (Id. ¶ 50.)

        39.    Defendant John Kapoor is a citizen of Arizona. (Id. ¶ 56.)

        40.    Defendant Michael Babich is a citizen of Scottsdale, Arizona. (Id. ¶ 57.)

        41.    Defendant AmerisourceBergen Corporation is a corporation organized under the

laws of Delaware with its principal place of business in Chesterbrook, Pennsylvania. (Id. ¶ 58.)

        42.    Defendant AmerisourceBergen Drug Corporation is a corporation organized under

the laws of Delaware with its principal place of business in Chesterbrook, Pennsylvania. (Id.)

        43.    Defendant Cardinal Health, Inc. is a corporation organized under the laws of Ohio

with its principal place of business in Dublin, Ohio. (Id. ¶ 59.)

        44.    Defendant Cardinal Health 5, LLC is a limited liability company organized under

the laws of Delaware with its principal place of business in Dublin, Ohio. (Id.) Its sole member is

Cardinal Health, Inc., a corporation organized under the laws of Ohio with its principal place of

business in Ohio.

        45.    Defendant Cardinal Health 100, LLC is not correctly named in the Amended

Petition. Cardinal Health 100, Inc. is a corporation organized under the laws of Ohio with its

principal place of business in Ohio.

        46.    Defendant Cardinal Health 110, LLC is a limited liability company organized under

the laws of Delaware with its principal place of business in Dublin, Ohio. (Id.) Its sole member is


                                                  9
4668760.1
       Case 5:20-cv-04022-JWL-TJJ Document 1 Filed 04/30/20 Page 11 of 25




Cardinal Health, Inc., a corporation organized under the laws of Ohio with its principal place of

business in Ohio.

        47.    Defendant Cardinal Health 122, LLC is a limited lability company organized under

the laws of Delaware. (See id.) Its sole member is Cardinal Health 121, LLC. Cardinal Health 121,

LLC's sole member is Cardinal Health 119, LLC, whose sole member is Cardinal Health, Inc., a

corporation organized under the laws of Ohio with its principal place of business in Ohio.

        48.    Defendant Cardinal Health 132, LLC is a limited liability company organized under

the laws of Delaware with its principal place of business in Dublin, Ohio. (See id.) The sole

member of Defendant Cardinal Health 132, LLC is Cardinal Health Pharmacy Services, LLC. The

sole member of Cardinal Health Pharmacy Services, LLC is Cardinal Health, Inc., a corporation

organized under the laws of Ohio with its principal place of business in Ohio.

        49.    Defendant Cardinal Health 200, LLC is a limited liability company organized under

the laws of Delaware with its principal place of business in Dublin, Ohio. (Id.) Its sole member is

Allegiance Corporation, a corporation organized under the laws of Delaware with its principal

place of business in Ohio.

        50.    Defendant Cardinal Health 414, LLC is a limited liability company organized under

the laws of Delaware with its principal place of business in Dublin, Ohio. (Id.) Its sole member is

Cardinal Health 100, Inc., a corporation organized under the laws of Indiana with its principal

place of business in Ohio.

        51.    Defendant Cardinal Health Pharmacy Services, LLC is a Delaware limited liability

company with its principal place of business in Houston, Texas. (Id.) Its sole member is Cardinal

Health, Inc., an Ohio corporation with its principal place of business in Ohio.




                                                10
4668760.1
       Case 5:20-cv-04022-JWL-TJJ Document 1 Filed 04/30/20 Page 12 of 25




        52.    Accordingly, all of the Manufacturer Defendants and Distributor Defendants are

citizens of states or foreign states other than Kansas.

        B.     The Citizenship of the Prescriber Defendant Should Be Ignored

               1.      The Prescriber Defendant Should Be Severed Under Rule 21

        53.    Even where the face of a petition shows a lack of complete diversity, removal based

on diversity jurisdiction is nonetheless proper if the claims against the non-diverse defendants are

severable under Federal Rule of Civil Procedure 21. Defendants are severable under Rule 21 if

they are either unnecessary or dispensable under Rule 19, or if the claims against them are

sufficiently distinct from claims against other defendants under Rule 20. Here, the Prescriber

Defendant should be severed on both grounds, each of which preserves diversity jurisdiction as to

the Manufacturer Defendants and Distributor Defendants.

        54.    “[I]t is well-settled that Rule 21 invests district courts with authority to allow a

dispensable nondiverse party to be dropped at any time [to preserve diversity jurisdiction.]”

Lenon v. St. Paul Mercury Ins. Co., 136 F.3d 1365, 1371 (10th Cir. 1998) (alterations in original)

(quoting Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 832 (1989)). Courts in this Circuit

thus have held that “[w]hen a non-diverse defendant threatens to destroy federal jurisdiction in a

given case, the court can sever and dismiss that defendant without necessarily dismissing the entire

case.” Brin v. ACI Motor Freight, Inc., No. 13-cv-02035-RBJ, 2014 WL 1664889, at *2 (D. Colo.

Apr. 23, 2014) (citing Fed. R. Civ. P. 21); Jones v. Masterson, No. 17-cv-00188-RBJ, 2017 WL

2532044, at *2-3 (D. Colo. June 12, 2017) (severing claims against non-diverse, dispensable

defendant, and denying plaintiff’s remand motion as to claims asserted against diverse defendant).

        55.    Joseph v. Baxter International, Inc., 614 F. Supp. 2d 868 (N.D. Ohio 2009), is

particularly instructive. There, the plaintiffs, citizens of Louisiana, brought a products liability



                                                 11
4668760.1
         Case 5:20-cv-04022-JWL-TJJ Document 1 Filed 04/30/20 Page 13 of 25




action against the out-of-state manufacturer of the drug Heparin. Id. at 870. Before the case was

removed, the plaintiffs amended their complaint to add as defendants various non-diverse

healthcare provider companies, alleging that they engaged in “negligent acts and omissions in the

administration of Heparin.” Id. at 871. Despite the addition of these non-diverse healthcare

provider defendants, the district court denied remand as to the diverse manufacturer defendant.

         56.   The court reasoned that the healthcare provider defendants were “not necessary

parties as the resolution of a claim against them would not necessarily resolve the [plaintiffs’]

claim against [the manufacturer].” Id. at 872. The medical malpractice claims against the

healthcare providers “differ from the [plaintiffs’] products liability claim” against the

manufacturer. Id. And, the court explained, the healthcare provider defendants were dispensable

because the plaintiffs “retain an adequate remedy against the Healthcare Defendants as they can

proceed with their claims in state court.” Id. at 873. Given the separate factual basis for plaintiffs’

medical malpractice claims against the healthcare providers, the court found that it could “sever

them from the claims against [the manufacturer], and in doing so, perfect diversity jurisdiction

over [the manufacturer].” Id. at 874.

         57.   Numerous other courts have followed the same approach. See, e.g., Sullivan v.

Calvert Mem’l Hosp., 117 F. Supp. 3d 702, 705-07 (D. Md. 2015); Cooke-Bates v. Bayer Corp.,

No. 3:10-cv-261, 2010 WL 3984830, at *4 (E.D. Va. Oct. 8, 2010); Mayfield v. London Women’s

Care, PLLC, No. 15-19-DLB, 2015 WL 3440492, at *5 (E.D. Ky. May 28, 2015); DeGidio v.

Centocor, Inc., No. 3:09CV721, 2009 WL 1867676, at *3-4 (N.D. Ohio July 8, 2009); McElroy v.

Hamilton Cty. Bd. of Educ., No. 1:12-cv-297, 2012 WL 12871469, at *2-3 (E.D. Tenn. Dec. 20,

2012).




                                                  12
4668760.1
       Case 5:20-cv-04022-JWL-TJJ Document 1 Filed 04/30/20 Page 14 of 25




        58.    Under a straightforward application of Rule 21, this Court should sever the

Prescriber Defendant as unnecessary and dispensable to perfect diversity jurisdiction. Alleged joint

tortfeasors like the Prescriber Defendant are unnecessary parties as a matter of settled law. See

Temple v. Synthes Corp., 498 U.S. 5, 7-8 (1990) (holding that joint tortfeasors are not necessary

parties under Rule 19); Babb v. Mid-Am. Auto Exch., Inc., No. CIV.A. 06-2230-CM, 2006 WL

2714273, at *2-3 (D. Kan. Sept. 22, 2006) (declining to add permissive parties “even assuming

. . . that joint and several liability applies); Multimedia Games, Inc. v. WLGC Acquisition Corp.,

214 F. Supp. 2d 1131, 1142 (N.D. Okla. 2001) (“It is a well-settled rule that a joint tortfeasor is

not a necessary party under Rule 19(a) to an action against another party with similar liability.”).

        59.    Moreover, just like Baxter (and many other cases) in which the plaintiff’s claims

against the diverse defendants and non-diverse defendants were materially distinct, here Plaintiff’s

claims against the Manufacturer Defendants and Distributor Defendants are materially distinct

from those against the Prescriber Defendant. Specifically, Plaintiff alleges that the Manufacturer

Defendants misrepresented the risks and benefits of FDA-approved prescription opioid

medications in marketing the medications as part of a coordinated campaign to deceive doctors

and patients, (Am. Pet. ¶¶ 4-5, 68-197), and that Distributor Defendants “wrongfully and

unreasonably contributed to opioid diversion.” (Id. ¶ 6). By contrast, Plaintiff’s allegations against

the Prescriber Defendant do not relate to the marketing of opioid medications or a failure to

monitor and report wholesale orders. Instead, Plaintiff alleges that the Prescriber Defendant

“prescribed—and, on information and belief, continues to prescribe—opioids to patients in

amounts and/or dosages that a reasonable practitioner in like circumstances would not prescribe.

(Id. ¶ 221.) There is no material overlap between the factual allegations against the Manufacturer

Defendants and Distributor Defendants, on the one hand, and the Prescriber Defendant, on the



                                                 13
4668760.1
       Case 5:20-cv-04022-JWL-TJJ Document 1 Filed 04/30/20 Page 15 of 25




other hand, as would make the Prescriber Defendant necessary or indispensable under Rule 19.

Just like the non-diverse healthcare providers in Baxter, the Prescriber Defendant here is “not

necessary . . . as the resolution of a claim against [it] would not necessarily resolve the . . . claim[s]

against” the diverse Defendants. 614 F. Supp. 2d at 872.

        60.      Beyond Rule 19, the claims against the Prescriber Defendant are also misjoined

under Rule 20, which provides a distinct basis for severance. Rule 21 permits severance of claims

against non-diverse defendants that do not “aris[e] out of the same transaction, occurrence, or

series of transactions or occurrences” as the claims against diverse defendants. Fed. R. Civ. P.

20(a)(1)(A); see also Loeffelbein v. Milberg Weiss Bershad Hynes & Lerach, LLP, No. Civ. A. 02-

2435-CM, 2003 WL 21313957, at *5 (D. Kan. May 23, 2003) (“Rule 21 is a mechanism for

correcting . . . the misjoinder . . . of parties or claims” which “arises when the claims and parties

fail to satisfy any of the conditions of permissive joinder under Rule 20(a).” (citation omitted)).

Courts in this Circuit and other circuits have repeatedly denied remand as to diverse defendants

and severed claims against non-diverse defendants where the claims against the non-diverse

defendants arose from different transactions or occurrences. 2 Because of the distinct factual

underpinnings of the claims against the different sets of defendants here, these claims cannot

properly be joined together.

        61.      Severance is particularly appropriate here because it will enable the diverse parties

to benefit from the significant efficiencies stemming from participation in coordinated MDL

proceedings in the Northern District of Ohio. Courts across the country have repeatedly recognized



2
    See, e.g., Loeffelbein, 2003 WL 21313957, at *6; Sutton v. Davol, Inc., 251 F.R.D. 500, 502–05 (E.D. Cal. 2008);
    Greene v. Wyeth, 344 F. Supp. 2d 674, 683–84 (D. Nev. 2004); Westley v. Progressive Specialty Ins. Co., No. 14-
    1410, 2014 WL 4489620, at *6–7 (E.D. La. Sept. 10, 2014); Anderson v. State Farm Mut. Auto. Ins. Co., No.
    4:08CV345-RH/WCS, 2008 WL 11366408, at *3 (N.D. Fla. Nov. 10, 2008); DirecTV, Inc. v. Beecher, 296 F.
    Supp. 2d 937, 945 (S.D. Ind. 2003); Randleel v. Pizza Hut of Am., Inc., 182 F.R.D. 542, 543 (N.D. Ill. 1998).

                                                        14
4668760.1
       Case 5:20-cv-04022-JWL-TJJ Document 1 Filed 04/30/20 Page 16 of 25




the importance of these efficiencies in severing non-diverse defendants to perfect diversity

jurisdiction. E.g., Sullivan, 117 F. Supp. 3d at 707 (“Severance is particularly appropriate in this

case because it would allow for the transfer of [plaintiff’s] claims against the [diverse

manufacturer] to Multi-District Litigation.”); Sutton, 251 F.R.D. at 505 (“Plaintiffs’ claims against

the [non-diverse] Defendants are severed and remanded pursuant to Rule 21 . . . so as to preserve

the removing Defendants’ right to removal in the remaining multidistrict action and preserve the

interests of judicial expediency and justice so that all pre-trial discovery on the products liability

case can be coordinated in a single forum.”); Baxter, 614 F. Supp. 2d at 873 (“[P]laintiffs will

benefit from the MDL process: they will not bear the burden of having to engage on their own,

and at their sole expense, in discovery vis-à-vis [the diverse manufacturer].”); Mayfield, 2015 WL

3440492, at *5 (“[I]f the surviving federal claims are transferred to the Ethicon MDL, the prospect

of dual litigation has undeniable upside.”).

        62.    As one court explained in materially identical circumstances, “[t]he Court’s

decision to sever . . . [the non-diverse healthcare provider] will not greatly prejudice [plaintiff],

but failure to do so could subject [the diverse manufacturer] to considerable prejudice. [Plaintiff]

will be forced to pursue two separate suits, but it will not alone bear the administrative and financial

burdens of pursuing its claim against [the manufacturer] in the MDL proceedings. For its part, [the

manufacturer] could be exposed to numerous related suits if courts considering suits similar to this

one refused to sever claims against [the manufacturer] from those against the providers that

prescribed [the drug].” Cooke-Bates, 2010 WL 3984830, at *4 (internal citations omitted).

        63.    That Plaintiff asserts causes of action against “all Defendants” changes nothing.

Severance is appropriate because the factual basis for Plaintiff’s claims against the Manufacturer

Defendants (alleged misrepresentations in marketing and promoting opioid medications) and the



                                                  15
4668760.1
         Case 5:20-cv-04022-JWL-TJJ Document 1 Filed 04/30/20 Page 17 of 25




Distributor Defendants (failure to monitor and report suspicious order of opioid medications) are

separate and distinct from the factual basis giving rise to Plaintiff’s claims against the Prescriber

Defendant (overprescription of opioid medications). See Loeffelbein, 2003 WL 21313957, at *6

(“While plaintiffs do not distinguish between each of the defendants in the individual counts of

the petition, the counts clearly arise from two different sets of facts.”); Nelson v. Aim Advisors,

Inc., No. 01-CV-0282-MJR, 2002 WL 442189, at *3 (S.D. Ill. Mar. 8, 2002) (“Although Plaintiffs’

claims against all Defendants are pled under the same legal theory, it is only in this abstract sense

that Plaintiffs’ claims share anything in common . . . [and] does not mean that there are common

issues of law and fact sufficient to satisfy Rule 20(a).”). If Plaintiff wants to pursue claims against

the Prescriber Defendant, Plaintiff has an adequate remedy in state court. See Baxter, 614 F.

Supp. 2d at 872.

               2.      The Prescriber Defendant Is Also Fraudulently Misjoined

         64.   As an alternative to severance under Rule 21, the citizenship of the Prescriber

Defendant should be ignored for purposes of diversity jurisdiction under the fraudulent misjoinder

doctrine. Fraudulent misjoinder, sometimes called procedural misjoinder, “occurs when a plaintiff

sues a diverse defendant in state court and joins a non-diverse or in-state defendant even though

the plaintiff has no reasonable procedural basis to join such defendants in one action.” Lafalier v.

State Farm Fire & Cas. Co., 391 F. App’x 732, 739 (10th Cir. Aug. 19, 2010) (internal quotation

marks and citation omitted); see also Tapscott v. MS Dealer Serv. Corp., 77 F.3d 1353, 1360 (11th

Cir. 1996), abrogated on other grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069 (11th Cir.

2000).

         65.   The District of Kansas has severed non-diverse defendants using the doctrine of

fraudulent misjoinder. Atkins v. Heavy Petroleum Partners, LLC, No. 14-4016-EFM-KGG, 2014



                                                  16
4668760.1
         Case 5:20-cv-04022-JWL-TJJ Document 1 Filed 04/30/20 Page 18 of 25




WL 4657105, at *15 (D. Kan. Sept. 17, 2014) (applying fraudulent misjoinder doctrine to sever

non-diverse defendants). As explained above, Plaintiff’s claims against the Prescriber Defendant

arise from different transactions or occurrences than, and are thus misjoined with, the claims

against the Manufacturer Defendants and Distributor Defendants.

         66.   In opioid-related cases like this one, federal district courts have relied on the

fraudulent misjoinder doctrine to ignore the citizenship of non-diverse physician defendants and

deny remand based on diversity jurisdiction. See Cty. Comm’n of McDowell Cty. v. McKesson

Corp., 263 F. Supp. 3d 639, 647 (S.D. W. Va. 2017); City of Huntington v. AmerisourceBergen

Drug Corp., Civ. A. No. 3:17-01362, 2017 WL 3317300, at *4-5 (S.D. W. Va. Aug. 3, 2017); but

see Brooke Cty. Comm’n et al. v. Purdue Pharma L.P. et al., No. 5:18-cv-00009 (N.D. W. Va.),

Doc. 23 (Feb. 23, 2018 Order).

         67.   Even if the Court finds that the Prescriber Defendant is not subject to severance

under Rule 21, it should find the claims against the Prescriber Defendant to be misjoined under

the fraudulent misjoinder doctrine.

II.      THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

         68.   “[A] defendant’s notice of removal need include only a plausible allegation that the

amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co.

v. Owens, 135 S. Ct. 547, 554 (2014). “[W]hen a defendant seeks federal-court adjudication, the

defendant’s amount-in-controversy allegation should be accepted when not contested by the

plaintiff or questioned by the court.” Id. at 553. In determining whether the amount in controversy

is satisfied, the Court may consider compensatory and statutory damages, as well as punitive

damages. See Woodmen of World Life Ins. Soc’y v. Manganaro, 342 F.3d 1213, 1217-18 (10th Cir.

2003).



                                                17
4668760.1
       Case 5:20-cv-04022-JWL-TJJ Document 1 Filed 04/30/20 Page 19 of 25




        69.    Here, Plaintiff specifically alleges that under every cause of action, the Plaintiff is

entitled to damages “in excess of $75,000.” (Am. Pet. ¶¶ 279, 290, 302, 309, 315, 320, 327, 334).

Plaintiff seeks “[c]ompensatory damages in a sum greater than $75,000” and “[a]n Order that

Shawnee County is entitled to damages pursuant to the Kansas CFA in excess of $75,000”. (Id.

Prayer for Relief ¶¶ 7, 9.) It is thus clear that the alleged amount in controversy exceeds $75,000,

exclusive of interest and costs.

III.    ALL OTHER REMOVAL REQUIREMENTS ARE SATISFIED

        A.     This Notice of Removal Is Timely

        70.    This Notice of Removal is timely filed. The Petition was sent to Janssen on March

31, 2020, and Janssen received the Petition through service on April 3, 2020. Because Janssen

filed this Notice of Removal on April 30, 2020, removal is timely. See 28 U.S.C. § 1446(b)(1).

        B.     All Properly Joined and Served Defendants Consent to Removal

        71.    For purposes of removal based on diversity jurisdiction under 28 U.S.C. § 1332(a)

and pursuant to 28 U.S.C. § 1446(b), all defendants who have been properly joined and served

must consent to removal.

        72.    The following properly served Defendants consent to removal, as indicated by their

signing below: Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a

Janssen Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.;

Johnson & Johnson; Allergan USA, Inc.; Actavis LLC; Actavis Pharma, Inc. f/k/a Watson Pharma,

Inc.; Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Endo Health Solutions Inc.; Endo

Pharmaceuticals, Inc.; Par Pharmaceutical Companies, Inc.; Par Pharmaceutical, Inc.; Mylan

Pharmaceuticals Inc.; Mylan Institutional Inc.; Hikma Pharmaceuticals USA Inc. f/k/a West-Ward

Pharmaceuticals Corp.; John Kapoor; AmerisourceBergen Corporation; AmerisourceBergen Drug

Corporation; Cardinal Health, Inc.; Cardinal Health 5, LLC; Cardinal Health 100, Inc.; Cardinal

                                                 18
4668760.1
       Case 5:20-cv-04022-JWL-TJJ Document 1 Filed 04/30/20 Page 20 of 25




Health 110, LLC; Cardinal Health 122, LLC; Cardinal Health 132, LLC; Cardinal Health 200,

LLC; Cardinal Health 414, LLC; and Cardinal Health Pharmacy Services, LLC. By consenting to

removal, the Defendants listed in this paragraph expressly reserve, and do not waive, all available

defenses, including those related to service of process and personal jurisdiction, or any other

defenses.

        73.      The following Defendants have not been served or properly served, and thus their

consent to removal is not required: Allergan plc; Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a

Watson Pharmaceuticals, Inc.; Watson Laboratories, Inc.; Teva Pharmaceutical Industries Ltd.;3

Mylan N.V.; Michael Babich. Nevertheless, they consent to removal. The Defendants listed in this

paragraph expressly reserve, and do not waive, all available defenses, including those related to

service of process and personal jurisdiction, or any other defenses.

        74.      The Prescriber Defendant is not properly joined in this action, and thus his consent

to removal is not required.

        75.      By filing this Notice of Removal, neither Janssen nor any other defendant waives

any defense that may be available to them and reserves all such defenses, including but not limited

to lack of personal jurisdiction. If any question arises as to the propriety of the removal to this

Court, Janssen requests the opportunity to present a brief and oral argument in support of its

position that this case has been properly removed.




3
    Teva Pharmaceutical Industries Ltd. (“Teva Ltd”) is a foreign Israeli company and it is not subject to personal
    jurisdiction in the United States. Teva Ltd. disputes that it has been properly served in this action and expressly
    reserves all defenses, including those related to personal jurisdiction and service of process.


                                                         19
4668760.1
       Case 5:20-cv-04022-JWL-TJJ Document 1 Filed 04/30/20 Page 21 of 25




                                        CONCLUSION

        WHEREFORE, Janssen hereby removes this action from the District Court of Shawnee

County, Kansas, to the United States District Court for the District of Kansas.

DATED: April 30, 2020
                                               Respectfully submitted,


                                               /s/ Sandra J. Wunderlich
                                               Sandra J. Wunderlich (#15722)
                                               TUCKER ELLIS LLP
                                               100 South 4th Street, Suite 600
                                               St. Louis, MO 63102
                                               Telephone 314.256.2550
                                               Facsimile: 314.256.2549
                                               E-mail: sandra.wunderlich@tuckerellis.com

                                               ATTORNEYS FOR DEFENDANTS
                                               JANSSEN PHARMACEUTICALS, INC.,
                                               ORTHO-MCNEIL JANSSEN
                                               PHARMACEUTICALS, INC. N/K/A
                                               JANSSEN PHARMACEUTICALS, INC.,
                                               JANSSEN PHARMACEUTICA, INC. N/K/A
                                               JANSSEN PHARMACEUTICALS, INC.,
                                               AND JOHNSON & JOHNSON




                                                20
4668760.1
       Case 5:20-cv-04022-JWL-TJJ Document 1 Filed 04/30/20 Page 22 of 25




                                      Consent to removal on behalf of Defendants:

                                      /s/ Donna Welch
                                      Donna Welch, P.C.*
                                      Timothy Knapp P.C.*
                                      KIRKLAND & ELLIS LLP
                                      300 North LaSalle
                                      Chicago, Illinois 60654
                                      (312) 862-2000
                                      donna.welch@kirkland.com
                                      timothy.knapp@kirkland.com

                                      Jennifer G. Levy, P.C.*
                                      KIRKLAND & ELLIS LLP
                                      1301 Pennsylvania Avenue, NW
                                      Washington, DC 20004
                                      (202) 389-5000
                                      jennifer.levy@kirkland.com

                                      * Denotes counsel seeking pro hac vice admission

                                      COUNSEL FOR ALLERGAN USA, INC.

                                      /s/ Sean Morris
                                      Sean Morris
                                      ARNOLD & PORTER KAYE SCHOLER LLP
                                      777 S. Figueroa Street
                                      44th Floor
                                      Los Angeles, CA 90017
                                      (213) 243-4222
                                      Sean.Morris@arnoldporter.com

                                      Attorneys for Defendants
                                      ENDO HEALTH SOLUTIONS INC. and
                                      ENDO PHARMACEUTICALS INC.

                                      /s/ Sean Morris
                                      Sean Morris
                                      ARNOLD & PORTER KAYE SCHOLER LLP
                                      777 S. Figueroa Street
                                      44th Floor
                                      Los Angeles, CA 90017
                                      (213) 243-4222
                                      Sean.Morris@arnoldporter.com

                                      Attorneys for Defendants
                                      PAR PHARMACEUTICAL COMPANIES, INC.
                                      and PAR PHARMACEUTICAL, INC.



                                       21
4668760.1
       Case 5:20-cv-04022-JWL-TJJ Document 1 Filed 04/30/20 Page 23 of 25




                                      /s/ Todd A. Nelson
                                      Todd A. Nelson, No. 16028
                                      GABLEGOTWALS
                                      1100 ONEOK Plaza
                                      100 West Fifth Street
                                      Tulsa, Oklahoma 74103-4217
                                      Telephone: (918) 595-4800
                                      Facsimile: (918) 595-4990
                                      tnelson@gablelaw.com

                                      ATTORNEY FOR DEFENDANTS TEVA
                                      PHARMACEUTICALS USA, INC.,
                                      CEPHALON, INC., ACTAVIS PHARMA,
                                      INC. F/K/A WATSON PHARMA, INC.,
                                      ACTAVIS LLC, AND WATSON
                                      LABORATORIES, INC.

                                      /s/ Brian C. Fries
                                      Brian C. Fries (KS #15889)
                                      LATHROP GPM LLP
                                      2345 Grand Boulevard, Suite 2200
                                      Kansas City, Missouri 64108-2618
                                      Telephone: (816) 292-2000
                                      Facsimile: (816) 292-2001
                                      brian.fries@lathropgpm.com

                                      Adam K. Levin*
                                      Rebecca C. Mandel*
                                      Carolyn A. DeLone*
                                      HOGAN LOVELLS US LLP
                                      555 13th St. NW
                                      Washington, DC 20004
                                      Tel: (202) 637-5600
                                      adam.levin@hoganlovells.com
                                      rebecca.mandel@hoganlovells.com
                                      carrie.delone@hoganlovells.com

                                      * Denotes counsel seeking pro hac vice admission

                                      ATTORNEYS FOR MYLAN N.V., MYLAN
                                      PHARMACEUTICALS INC. AND MYLAN
                                      INSTITUTIONAL INC.




                                       22
4668760.1
       Case 5:20-cv-04022-JWL-TJJ Document 1 Filed 04/30/20 Page 24 of 25




                                      /s/ Jason L. Bush
                                      Jason L. Bush, KS # 18299
                                      Brendan L. McPherson, KS #23771
                                      POLSINELLI
                                      900 W. 48th Place. Suite 900
                                      Kansas City, MO 64112
                                      Tel: 816.753.1000
                                      Fax: 816.753.1536
                                      jbush@polsinelli.com
                                      bmcpherson@polsinelli.com

                                      Brian T. Kelly*
                                      Mark T. Knights*
                                      NIXON PEABODY LLP
                                      Exchange Place
                                      53 State Street
                                      Boston, MA 02109-2835
                                      (617) 345-1000
                                      Fax No: (617) 345-1300
                                      * Denotes counsel seeking pro hac vice admission
                                      ATTORNEYS FOR DEFENDANT JOHN N.
                                      KAPOOR

                                      /s/ Sean M. Sturdivan
                                      Sean M. Sturdivan KS #21286
                                      Tyler M. Waugh KS #28108
                                      SANDERS WARREN RUSSELL & SCHEER LLP
                                      9401 Indian Creek Parkway, Suite 1250
                                      Overland Park, Kansas 66210
                                      Phone: (913) 234-6100
                                      Facsimile: (913) 234-6199
                                      Email: s.sturdivan@swrsllp.com
                                      Email: t.waugh@swrsllp.com

                                      Christopher B. Essig*
                                      Scott M. Ahmad*
                                      Winston & Strawn LLP
                                      35 W. Wacker Drive
                                      Chicago, IL 60601
                                      Tel: (312) 558-5600
                                      Fax: (312) 558-5700
                                      cessig@winston.com
                                      sahmad@winston.com
                                      * Denotes counsel seeking pro hac vice admission

                                      ATTORNEYS FOR HIKMA
                                      PHARMACEUTICALS USA Inc. f/k/a
                                      WEST-WARD PHARMACEUTICALS CORP.

                                       23
4668760.1
       Case 5:20-cv-04022-JWL-TJJ Document 1 Filed 04/30/20 Page 25 of 25




                                      /s/ Kara T. Stubbs
                                      Kara T. Stubbs KS # 15805
                                      BAKER STERCHI COWDEN & RICE LLC
                                      2400 Pershing Road, Suite 500
                                      Kansas City, MO 64108
                                      Telephone: (816)471-2121
                                      Facsimile: (816) 472-0288
                                      stubbs@bscr-law.com
                                      ATTORNEY FOR DEFENDANTS
                                      AMERISOURCEBERGEN DRUG
                                      CORPORATION and
                                      AMERISOURCEBERGEN CORPORATION

                                      By: /s/ Brian M. Nye
                                      Brian M. Nye, #24094
                                      ARMSTRONG TEASDALE LLP
                                      2345 Grand Blvd., Suite 1500
                                      Kansas City, MO 63108
                                      (816) 221-3420
                                      (816) 221-0786 (facsimile)
                                      bnye@atllp.com

                                      Julie Fix Meyer*
                                      Sarah Harmon*
                                      7700 Forsyth Blvd., Suite 1800
                                      St. Louis, Missouri 63105-1847
                                      (314) 621-5070
                                      (314) 621-5065 (facsimile)
                                      jfixmeyer@atllp.com
                                      sharmon@atllp.com

                                      ATTORNEYS FOR DEFENDANTS
                                      CARDINAL HEALTH, INC.
                                      CARDINAL HEALTH 100, INC.
                                      CARDINAL HEALTH 5, LLC
                                      CARDINAL HEALTH 110, LLC
                                      CARDINAL HEALTH 122, LLC
                                      CARDINAL HEALTH 132, LLC
                                      CARDINAL HEALTH 200, LLC
                                      CARDINAL HEALTH 414, LLC
                                      CARDINAL HEALTH PHARMACY
                                      SERVICES, LLC

                                      *Denotes counsel seeking pro hac vice admission




                                       24
4668760.1
